Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is not clear what the applicant means in last tow lines by “using at least one of the one or more pre-pyrolysis steps”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, here after Park), further in view of Yoshikazu Shimosato et al (U. S. Patent Application: 2004/0239019, here after Shimosato). 
Claim 1 is rejected. Park teaches a method for electrode processing, the method comprising: controlling furnace atmosphere during processing of a silicon- dominated electrode in a furnace, wherein:
the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or more of: pressure(vacuum) of the atmosphere, and composition of the atmosphere [0106, 0154, 0056-0062]. Park does not teach pyrolyzing the electrode in a furnace with plurality of chamber. Shimosato teaches pyrolyzing (carburizing) a work piece in a furnace with plurality of chamber [fig. 1], wherein; the processing comprises a plurality of steps comprising at least a pyrolysis step, a pre-pyrolysis step comprising applying pyrolysis related pre- pyrolysis function (first conditioning chamber, to reduce pressure from atmospheric pressure) [abstract, 0021];
at least some of the plurality of steps are applied in sequence, at different points in different ones of the plurality of chambers, with each of the pyrolysis step, and the pre-pyrolysis step performed in different ones of the plurality of chambers[abstract, fig. 2, 0021] and the controlling comprises: creating in at least one of the plurality of chambers (first conditioning chamber 12) a vacuum environment (reducing chamber pressure) in the furnace: and subsequently creating a non-vacuum environment (introducing acetylenic gas) in the at least one of the plurally of chambers, wherein creating the non-vacuum environment comprises setting or adjusting one or both of: pressure of the furnace atmosphere, and composition of the furnace atmosphere [abstract, 0024], to have an efficient continuous process and control of carburized depth [0072-0015]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolyzing to make electrode as Park teaches and pyrolyzing the electrode with Shimosato method, because it makes a continuous process and control of carburized depth of the work piece(electrode). Shimosato also teaches applying a measure (measuring pressure) in a chamber where the pyrolysis step is applied, wherein the measure is set or configured to maintain at least one environment condition(pressure) created in the furnace prior to initiating of the pyrolysis, using at least one of the pre- pyrolysis steps [0024-0026].
Claims 2-4 are rejected. Park and Shimosato teach the limitation of claim 1, and Shimosato teaches controlling of the furnace atmosphere based on environment condition, such as oxygen-free environment, or removing oxygen before pyrolyzing (reducing pressure or vacuum) before the (actual) pyrolyzing step (in first conditioning step) [0024].
Claim 5 is rejected. Park and Shimosato teach the imitation of claim 4, and Shimosato teaches the controlling comprises applying one or more adjustments for removing or scavenging oxygen (removing oxygen by reducing pressure and introducing acetylenic gas) in the furnace before the pyrolysis of the silicon-dominated electrode (in first conditioning step) [0024].
Claim 11 is rejected as Shimosato teaches setting or adjusting the pressure of the furnace atmosphere comprises reducing the pressure (in the first conditioning chamber) [0024].
Claim 12 is rejected as Shimosato teaches setting or adjusting the pressure of the furnace atmosphere comprises creating positive pressure in the furnace (in the first conditioning chamber) [0024].
Claims 13 and 15 are rejected. Park and Shimosato teach the limitation of claim 1. Shimosato teaches introducing the work piece from chamber 11 to chamber 12, wherein the chamber 11 is under atmospheric pressure, and therefore chamber 12 should be also under atmospheric pressure in order to open the door between the chambers. Therefore, pressure inside chamber 12 after transferring work piece to chamber 13 and closing the door between chamber 12 and 13 has to be increased to atmospheric pressure in order to open door between chamber 12 and 11 and receiving a new work piece. The examiner takes official notice that in fact for pressurizing vacuum chamber to ambient atmosphere, an inert gas flows first (for example inert gas as argon) to increase the chamber pressure and then open the door between chambers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Park and Shimosato teach and re-pressurize the chamber with inert gas, because it is a known way to open a vacuum chamber door.
Claim 14 is rejected. Park and Shimosato teaches the limitation of claim 1, and Shimosato teaches controlling the furnace atmosphere comprises repeating, while processing the silicon-dominated electrode, the creating of a vacuum environment in the furnace, and subsequent creating of a non-vacuum environment in the furnace [0024].
Claim 16 is rejected. After opening the furnace, the air (another gas) also flow inside the chamber.
Claims 17-18 are rejected as ambient air comprising CO2/CO which in fact can perform as removal of oxygen.
Claim 24 is rejected. Park teaches a method for electrode processing, the method comprising:
processing a silicon-dominated electrode comprises pyrolysis the silicon- dominated electrode [0064, 0106]; and comprises controlling atmosphere during processing such as:
performing the pyrolysis in oxygen-free environment(vacuum) [0062]. Park does not teach the chamber is a furnace or teaches creating vacuum and non-vacuum repeatedly. Shimosato teaches a method of pyrolyzing (carburizing) a work piece in a furnace by creating a vacuum environment(reducing pressure) in the furnace(first conditioning); and subsequently creating a non-vacuum environment in the furnace wherein creating the non-vacuum environment comprises setting or adjusting one or both of: pressure of the furnace atmosphere, and composition of the furnace atmosphere(introducing gas); wherein controlling the furnace atmosphere comprises repeating, while processing the silicon-dominated electrode and without adding new material to the silicon-dominated electrode, the creating of a vacuum environment in the furnace, and the subsequent creating of anon-vacuum environment in the furnace[0024], to have an efficient continuous process and control of carburized depth [0012-0015]. Shimosato also teaches applying measure when performing pyrolysis to maintain environmental condition(pressure) created within the furnace prior to initiating of the pyrolysis [0024].
Claims 6-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, here after Park), Yoshikazu Shimosato et al (U. S. Patent Application: 2004/0239019, here after Shimosato), further in view of Lei Wang et al (U. S. Patent Application: 2021/0135193, here after Wang).
Claim 6 is rejected. Park teaches pyrolyzing in reducing atmosphere and inert gas atmosphere [0062]. Shimosato teaches pyrolyzing under carburizing gas (hydrocarbon gas) [0024], but do not teach a mixture of carburizing gas (hydrocarbon gas) and inert gas. Wang teaches a method of making a silicon electrode, and teaches step of pyrolyzing under a hydrocarbon gas and inert gas [00009, 0092]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolyzing to make electrode as Park and Shimosato teach where the pyrolyzing gas comprising inert gas and hydrocarbon gas, because Wang teaches it is suitable gas mixture for making silicon containing electrodes.
Claims 7-8 are rejected as Wang teaches adding hydrogen gas in pyrolyzing step [0098], which in fact removes oxygen gas. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolyzing to make electrode as Park, Shimosato, and Wang teach where the pyrolyzing gas comprising inert gas and hydrocarbon gas, and hydrogen because Wang teaches it is suitable gas mixture for making silicon containing electrodes.
Claims 9-10 are rejected as Wang teaches the at least one additional gas (hydrocarbon gas) comprises 10% of furnace atmosphere by weigh (or volume) [0092].
Claim 13 is rejected. Park teaches pyrolyzing in reducing atmosphere and inert gas atmosphere [0062]. Shimosato teaches pyrolyzing under carburizing gas (hydrocarbon gas) [0024], but do not teach filling the furnace with inert atmosphere when creating non-vacuum environment. Wang teaches a method of making a silicon electrode, and teaches step of pyrolyzing under a hydrocarbon gas and inert gas [00009, 0092]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolyzing to make electrode as Park and Shimosato teach where the pyrolyzing gas comprising inert gas and hydrocarbon gas, because Wang teaches it is suitable gas mixture for making silicon containing electrodes. Therefore, in first conditioning step of Shimosato a mixture of inert gas and carburizing gas (hydrocarbon) fill the chamber to create non-vacuum environment.
Claim 15 is rejected as Wang teaches the inert gas comprising argon [0092].
Claims 16-18 are rejected as Wang teaches adding hydrocarbon gas to inert gas [0092], furthermore Wang teaches adding additive gas such as hydrogen [0098], which in fact removes oxygen.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Yong Park et al (U. S. Patent Application: 2014/0295290, hereafter Park), Yoshikazu Shimosato et al (U. S. Patent Application: 2004/0239019, here after Shimosato), further in view of Hebin Luo et al (Chinese Patent: 201910259186.5, hereafter Luo).
Claims 19-21 are rejected. Park teaches controlling the furnace atmosphere to be inert gas, but does not each controlling base on capacity retention. Luo teaches
making silicon base electrode comprising carbon precursor (phenol) and pyrolyzing step in inert atmosphere, and teaches increase capacity retention for charge discharge cycles [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Park and Shimosato teach where pyrolyzing in inert atmosphere causes increasing in capacity retention, because Luo teaches pyrolyzing phenolic resin silicon-based electrode in inert atmosphere leads to increasing in capacity retention in charge discharge cycles.
Claims 19, 22-23 are rejected. Park teaches controlling the furnace atmosphere to be inert gas, but does not each controlling base on resistance. Luo teaches making silicon-based electrode comprising carbon precursor (phenol) and pyrolyzing step in inert atmosphere, and teaches improving conductivity (reducing resistance, or reduce in increasing the resistance) for charge discharge cycles [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Park and Shimosato teach where pyrolyzing in inert atmosphere causes reducing resistance, because Luo teaches pyrolyzing phenolic resin silicon-based electrode in inert atmosphere leads to improving conductivity in charge discharge cycles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of pyrolyzing to make electrode as Park teaches and pyrolyzing the electrode with Shimosato method, because it makes a continuous process and control of carburized depth of the work piece(electrode}.
Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. The applicant argues neither Park nor Shimosato teach the new limitation of amended claim 1, or 24. The examiner disagrees, Shimosato teaches pressure in pre-pyrolyzing chamber (12) decreases (0.01-0.1 Kpa), then increase by introducing carburizing gas (1.1-3.5 Kpa) and again decreases (0.01-0.1 Kpa )[0024], therefor there is a measurement evolves in this chamber( see claim 1 and 24 rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712